FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARLEN LEE LOPEZ,                                 No. 10-35257

               Plaintiff - Appellant,            D.C. No. 2:08-cv-00992-RSL

  v.
                                                 MEMORANDUM *
SKAGIT COUNTY JAIL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, Chief Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Arlen Lee Lopez, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations in connection with his placement in administrative

segregation while a pretrial detainee. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Gibson v. County of Washoe, Nev., 290 F.3d 1175,

1180 (9th Cir. 2002), and we affirm.

       The district court properly granted summary judgment on Lopez’s claim that

his placement in administrative segregation violated his constitutional rights

because defendants expressed legitimate security needs and Lopez has not adduced

any evidence indicating an intent to punish him. See Bell v. Wolfish, 441 U.S. 520,

538-39 (1979) (“Absent a showing of an expressed intent to punish on the part of

detention facility officials . . . if a particular condition or restriction of pretrial

detention is reasonably related to a legitimate governmental objective, it does not,

without more, amount to ‘punishment.’” (internal citations omitted)).

       The district court properly dismissed Lopez’s claim alleging denial of access

to the courts because a judgment in Lopez’s favor would necessarily imply the

invalidity of his conviction. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

       Lopez’s remaining contentions are unpersuasive.

       Lopez’s motion to expedite is denied as moot.

       AFFIRMED.




                                              2                                       10-35257